DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 3-16 are pending.
Applicant's election with traverse of group II, claims 14-16 in the reply filed on 07/05/2022 is acknowledged.  The traversal is on the ground(s) that there would be no undue search burden.  This is not found persuasive because search burden is irrelevant to a holding of lack of unity under PCT Rule 13. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1, 3-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/05/2022.
Claims 14-16 are under consideration.
Priority
This application claims the benefit of U.S. Provisional Application No. 62/526,045 filed June 28, 2017. As such the effectively filed date for the instant application is June 28, 2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2019, 08/31/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sachs/ Koninklijke (WO2016/083612) in view of Petersen (US 2005/0244388).
Regarding claim 14, Sachs/Koninklijke discloses expanding single breast epithelial stem cells and obtaining organoids from a mammalian breast tissue in vitro (Fig. 10; Fig. 12; page 65, lines 1-10; and successfully established three tumor organoid lines comprising: isolating cells from a mammalian breast tissue to provide isolated cells (page 45, lines 1°3; culturing a single breast epithelial stem cell, to generate an organoid; page 38 line 9; The cells are mammalian cells; page 38, In 11-12; taken directly from live tissue, i.e. freshly isolated primary cells; and amplifying one or more of the cells in an organoid medium for a time sufficient to produce organoids that exhibit endogenous three-dimensional organ architecture (page 33, lines 27-31; an organoid of the invention has a three dimensional structure, i.e. the organoid is a three-dimensional organoid; (page 50, lines 11-13); the stem cells are human breast epithelial stem cells from human breast tissue is primary human normal breast tissue, or primary human breast cancer tissue (page 38, lines 13-28); as primary cells; embodiments the epithelial stem cells are primary epithelial stem cells; page 43, lines 28-31; the stem cells are human breast epithelial stem cells. 
Sachs/Koninklijke teaches a breast organoid derived from a patient's breast cell (page 58 line 4-5); embodiments, expanded cell population (for example, an organoid) is obtained from a patient biopsy; pg 45 line 1-3 ); a single breast epithelial stem cell, a population of breast epithelial stem cells, or an isolated breast tissue fragment, to generate an organoid. Regarding claim 15, Sachs/Koninklijke teaches single breast epithelial stem cell is from is primary human normal breast tissue, (page 38, lines 13-28); page 43, lines 28-31. Regarding claim 16, Sachs/Koninklijke teaches single breast epithelial stem cell is from is primary human breast cancer tissue (page 38, lines 13-28); page 43, lines 28-31. Sachs/Koninklijke teaches the ability to generate the cells from a single starting source is advantageous for such applications where it is necessary to compare results between experiments. Furthermore, the enhanced ability to obtain more cells from a small collection of starting cells (e.g. a collection of approximately 100-300 cells) is advantageous for applications where little starting material is available, such as biopsies of primary or metastatic cancer or circulating tumor cells. Similarly, it means that many cells are available for use in transplants, e.g. in breast reconstruction or breast enhancement, and that multiple patients may be transplanted with cells obtained from a useful donor (p 5 lines 21-29).
While Sachs/Koninklijke discloses wherein the organoids comprise epithelial cells does not teach that the organoid comprises myoepithelial cells.
However, before the instant effective filing date of the instant invention, Petersen teaches establishing cell lines which can differentiate into epithelial and myoepithelial cells (claim 1, where luminal epithelial cells of a mammary gland are proliferating and differentiating into cells of mammary gland luminal epithelial and myoepithelial cell lineages wherein said isolated cells are forming organoids (para [0054); isolating an at least bi-potent suprabasal positioned luminal epithelia cell of the breast are primary mammary organoids. Petersen teaches isolating an at least bi-potent suprabasal positioned luminal epithelia cell of the breast primary organoids that CK18 and CK 14 are makers of epithelial and myoepithelial cells (para [0045]. In example 3 by double-staining clonal cultures for keratin K18 (luminal marker) and K14 (myoepithelial marker)" [note K18 and K14 are same as CK18 and CK14 respectively]) and culturing cells which express K18 and K14 (para [0103]. "Clonal culture of suprabasal-derived cells ... double-labelled with keratin K19 and keratin K14").
Accordingly, it would have been obvious to one of ordinary skill in the art to combine the Petersen established cell lines which differentiate into epithelial and myoepithelial cells where luminal epithelial cells of a mammary gland  are  proliferating and differentiating into cells of mammary gland luminal epithelial and myoepithelial cell lineages said isolated cell forming organoids by including Sachs/Koninklijke single cell breast stem cell organoids comprise epithelial cells to obtain optimized organoids that comprise of epithelial and myoepithelial cells, because Petersen teaches that basic mammary structure which serves as a model for breast comprises of epithelial and myoepithelial cells (para [0026]; which serves as a model for the normal breast gland development. In the present context the "terminal duct lobular units (TDLUs) of the mammary gland is defined as the basic mammary structure consisting of a branching ductal-alveolar system lined by an inner layer of luminal epithelial cells and an outer layer of myoepithelial cells.
One would have been motivated to combine the Sachs/Koninklijke a single starting source of breast primary stem  cells to generate organoids comprising epithelial cells because it is advantageous for where it is necessary to compare results between experiments and enhanced ability to obtain more cells from a small collection of starting cells is advantageous for applications where little starting material is available, such as biopsies of primary or metastatic cancer or circulating tumor cells so that many cells are available for use in transplants, e.g. in breast reconstruction or breast enhancement, and that multiple patients may be transplanted with cells obtained from a useful donor and because Petersen provides motivation for basic mammary structure which serves as a model for breast comprises of epithelial and myoepithelial cells to serves as a model for the normal breast gland development.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining a single starting source of breast primary stem  cells to generate organoids comprising epithelial cells with establishing cell lines which can differentiate into epithelial and myoepithelial cells to obtain mammary structure which serves as a model for breast comprises of epithelial and myoepithelial cells to serves as a model for the normal breast gland development by combining the teachings of Sachs/Koninklijke and Petersen.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.


Conclusion
No claim is allowed.
Examiner’s note : Claims 14-16 are not rejected under 35 U.S.C. 101 because the claimed invention is not directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. This is because the claims are to a clonally derived breast organoid which may include some additional features by their clonality that could not add significantly more to the exception (Step 2B: NO). Thus, the claims 14-16 do not qualify as eligible subject matter, and should be rejected under 35U.S.C. § 101. However, it should be noted amending the claims to an isolated breast organoid.. reinforces the lack of claims 14-16 not being rejected under 35 U.S.C. 101
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632
/ANOOP K SINGH/Primary Examiner, Art Unit 1632